Citation Nr: 1629106	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a spine condition, to include lumbar and thoracic conditions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2016, the Veteran withdrew his request for a Board hearing; thus, no further action is necessary in this regard.  See 38 C.F.R. § 20.702(e) (2015).

The present matter was previously characterized and adjudicated as a petition to reopen a previously denied claim.  The Veteran's original claim of service connection must be reviewed, however, in light of additional relevant service department records that were added to the claims file since VA first decided the claim in February 1975.  See 38 C.F.R. § 3.156(c) (2015).  More specifically, review of the claims file reveals that additional service treatment records, to include a treatment note that documents an in-service complaint of back pain, existed and a complete copy was not associated with the claims file in February 1975.  Thus, VA must reconsider the prior decision without requiring new and material evidence.  Id.

In light of the evidence of record and the decision of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for service connection for lumbosacral strain (claimed as back pain) as a claim for service connection for a spine condition, to include lumbar and thoracic conditions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran asserts that he sustained an injury to his back during service and a current back condition may be attributed to that injury.

His service treatment records include a December 1953 report of slight thoracic back pain.  Thereafter, during a February 1975 VA examination, the Veteran reported having periodic low back pain for two years that had its onset in service and a VA examiner diagnosed the Veteran with recurrent lumbosacral strain.

Recent VA treatment records document chronic low back pain and severe lumbar spondylosis as current problems.  Additionally, non-VA treatment records dated in February 2013 document thoracic back pain, low back pain, and bilateral lower extremity radiculopathy.  With regard to the thoracic spine, the reviewing physician noted an impression of mild degenerative disc and bony change in addition to prominent levoscoliosis.  With regard to the lumbar spine, the reviewing physician noted an impression of marked degenerative disc and moderate to marked degenerative bony change, spinal canal stenosis with asymmetric lateral recess stenosis, and significant curvatures of the lumbar spine and loss of lumbar lordosis.

In light of the foregoing, the Board finds that VA must obtain an opinion as to whether any of the Veteran's current spine conditions are etiologically related to his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file outstanding records of the Veteran's VA treatment.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After associating any records obtained by way of the above development, obtain an opinion from an appropriate VA clinician as to the date of onset of any current spine conditions.  The reviewing clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) First, identify all of the Veteran's current spine conditions.

   (b) Second, provide an opinion as to whether it is at least as likely as not that a current spine condition had onset during service, within one year of service, or was otherwise caused by service.

   (c) Third, provide an opinion as to whether it is at least as likely as not that a current spine condition was caused or aggravated by the Veteran's period of active service.

The reviewing clinician should provide the requested opinions after reviewing the pertinent evidence, to include the Veteran's lay statements, the December 1953 in-service report of slight thoracic back pain, the February 1975 report of periodic low back pain that had its onset in service, and the February 1975 diagnosis of recurrent lumbosacral strain.

3.  After ensuring that the requested opinions are adequate, readjudicate the Veteran's claim of entitlement to service connection for a spine condition.  If any benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




